Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered May 18, 2005. The order, among other things, granted plaintiffs’ motion for summary judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Hurlbutt, J.P., Scudder, Gorski and Green, JJ.